           Case 6:20-cv-00450-JR       Document 20       Filed 03/10/21      Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

AMBER S.,1

                                      Plaintiff,                     Civ. No. 6:20-cv-00450-JR

     v.                                                              OPINION AND ORDER
ANDREW SAUL, Acting
Commissioner of Social Security

                              Defendant.
______________________________________
RUSSO, Magistrate Judge:

       Plaintiff Amber S. (“Plaintiff”) brings this action for judicial review of the Commissioner

of Social Security’s (“Commissioner”) decision denying continuing Disability Insurance Benefits

(DIB) under Title II of the Social Security Act (“the Act”) after March 1, 2017. This Court has

jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c). For the reasons articulated below, the

Commissioner’s final decision is reversed.




       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental parties in this case.
Page 1 – OPINION AND ORDER
         Case 6:20-cv-00450-JR         Document 20       Filed 03/10/21      Page 2 of 12




                                        BACKGROUND

       Plaintiff filed for DIB on July 2, 2014, alleging disability as of August 3, 2012. Tr. 143.

Her claims were denied initially and upon reconsideration, and she requested a hearing before an

Administrative Law Judge (ALJ). Tr. 143. On November 3, 2016, Plaintiff appeared and testified

before ALJ B. Hobbs. On December 21, 2016, ALJ Hobbs issued a decision finding Plaintiff not

disabled. Tr. 159.

       On May 29, 2019, Plaintiff successfully appealed the Agency’s finding of nondisability in

the District Court of Oregon. In Judge Hernandez’s remand order, he explained that a remand to

the ALJ was appropriate because “the record is not adequately developed in this case as to the

extent and severity of Plaintiff’s pain and the impact of that pain on her ability to work.” Amber

M. S. v. Soc. Sec. Admin., No. 6:18-cv-427-HZ, 2019 WL 2287734 (D. Or. May 27, 2019).

       On remand, the ALJ found Plaintiff was under a disability from August 3, 2012 through

March 1, 2017. Tr. 765-82. The ALJ, however, found that medical improvement occurred as of

March 2, 2017, and therefore determined that Plaintiff’s disability ended on that date. Tr. 747, 776-

81, 801-02, 1091, 1098-1100, 1177-81. This appeal followed.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, a court reviews the administrative



Page 2 – OPINION AND ORDER
         Case 6:20-cv-00450-JR        Document 20       Filed 03/10/21        Page 3 of 12




record as a whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).

                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. § 404.920(a)(4). The burden of proof rests upon the

claimant at steps one through four, and with the Commissioner at step five. Id.; Bustamante v.

Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d 1094, 1098

(9th Cir. 1999)). At step five, the Commissioner must demonstrate that the claimant is capable of

making an adjustment to other work after considering the claimant’s residual functional capacity

(“RFC”), age, education, and work experience. 20 C.F.R. § 404.920(a)(4)(v). If the Commissioner

fails to meet this burden, then the claimant is disabled. Id. If, however, the Commissioner proves

that the claimant can perform other work existing in significant numbers in the national economy,

the claimant is not disabled. Id.; see also Bustamante, 262 F.3d at 953–54.

       The ALJ performed the sequential analysis. At step one, the ALJ found that Plaintiff had

not performed substantial gainful activity since her alleged onset date of August 3, 2012. Tr. 770.

At step two, the ALJ found that from August 3, 2012 through March 1, 2017, Plaintiff had the

severe impairments of status post lumbar fuion and post laminectomy syndrome with opioid

dependence; depressive disorder; generalized anxiety disorder; and somatic symptom disorder. Tr.

770.

       At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairments that met or equaled any listings in 20 C.F.R. Part 404, Subpart P, Appendix 1 from

August 3, 2012 through March 1, 2017. Tr. 771. The ALJ next assessed Plaintiff’s RFC and




Page 3 – OPINION AND ORDER
           Case 6:20-cv-00450-JR         Document 20    Filed 03/10/21     Page 4 of 12




determined that, from August 3, 2012 through March 1, 2017, she retained the capacity to perform

sedentary work with the following limitations:

       She could occasionally balance, stoop, crouch, kneel, crawl, and climb ramps and stairs.
       She could never climb ladders, ropes and scaffolds. She could never reach overhead with
       the bilateral upper extremities and never operate pedals with the lower extremities
       bilaterally. She required the ability to sit or stand at will while remaining on task. [She]
       could have no exposure to hazards such as machinery and unprotected heights. [Plaintiff]
       could apply commonsense understanding to carry out short and simple written or oral
       instructions, consistent with level 2 reasoning that can be learned in 30 days or less. She
       would have been expected to be absent more than three days per month.

Tr. 772.

       At step four, the ALJ determined that Plaintiff was unable to perform any of her past

relevant work between August 3, 2012 and March 1, 2017. Tr. 775. The ALJ then determined that

Plaintiff was disabled from August 3, 2012 through March 1, 2017. Tr. 776.

       The ALJ then evaluated Plaintiff’s claim of disability from the period beginning March 2,

2017, through the date of the decision. Tr. 776. At step two, the ALJ determined that Plaintiff had

not developed any new impairments since March 2, 2017. At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that met or equaled a Listed

impairment. The ALJ concluded that medical improvement occurred as of March 2, 2017, the date

Plaintiff’s disability ended. Tr. 777.

       The ALJ then assessed Plaintiff’s RFC beginning on March 2, 2017, and found that she

was able to perform less than the full range of light exertion work with the following limitations:

she can lift, carry, push, and pull up to 15 pounds occasionally and up to 10 pounds frequently;

she can occasionally balance, stoop, crouch, kneel, crawl, and climb ramps and stairs; she can

never reach overhead with the bilateral upper extremities and never operate pedals bilaterally; she

can have no exposure to hazards such as machinery and unprotected heights; and she can apply




Page 4 – OPINION AND ORDER
          Case 6:20-cv-00450-JR         Document 20       Filed 03/10/21      Page 5 of 12




commonsense understanding to carry out short and simple written or oral instructions, consistent

with level 2 reasoning. Tr. 777.

        The ALJ next found at step four that Plaintiff was unable to perform any of her past relevant

work but determined that there were jobs in the national economy that Plaintiff could perform,

including counter clerk, office helper, and addresser. Tr. 781. The ALJ also found that even if

Plaintiff were limited to sedentary work, she would be able to perform the jobs of bench assembler

and eyeglass polisher. The ALJ therefore concluded that Plaintiff was not under a disability as of

March 2, 2017, through the date of the decision.

        Plaintiff contends the Commissioner erred by (I) finding medical improvement occurred

after March 1, 2017; (II) improperly evaluating the medical evidence; (III) rejecting Plaintiff’s

subjective symptom testimony; and (IV) rejecting the lay witness testimony.

I.      Medical Improvement After March 1, 2017

        The central issue in this case is whether the ALJ erred in finding that Plaintiff had medically

improved as of March 2, 2017 and was no longer disabled. A claimant is no longer disabled when

substantial evidence shows “(1) there has been any medical improvement in the [claimant’]

impairment and (2) the claimant is now able to engage in substantial gainful activity.” Attmore v.

Colvin, 827 F.3d 872, 873 (9th Cir. 2016). Medical improvement occurs when there is any decrease

in the severity of the claimant’s impairments that were present at the time of the most recent

favorable disability decision, also known as the comparison point decision. 20 C.F.R. §

416.994(b)(1). To make this determination, the ALJ compares the prior and current medical

evidence to see if there has been improvement in the claimant’s signs, symptoms, or laboratory

findings. Id. at (b)(2)(i).




Page 5 – OPINION AND ORDER
         Case 6:20-cv-00450-JR         Document 20       Filed 03/10/21      Page 6 of 12




       Here, the ALJ found that Plaintiff’s impairments medically improved after March 1, 2017

to the point that she could engage in full-time work. Tr. 770-82. To support this conclusion, the

ALJ first noted that Plaintiff had not developed any new impairments since March 2, 2017. She

then credited the medical opinions of Arnold Ostrow, M.D., and consultative examiner Derek

Leinenbach, M.D., who each opined in 2019 that Plaintiff was capable of performing light

exertional work. Tr. 777, 779, 798-801, 1172-84.

       The ALJ’s conclusion from these medical opinions that medical improvement occurred is

not supported by the record. First, Dr. Ostrow opined that Plaintiff could perform light work during

the entire period at issue, so his testimony is not evidence of improvement as of March 2017.

Second, Dr. Leinenbach’s opinion, rendered in August 2019, was not consistent with the weight

of the medical record. Treating nurse Katheryn Kernan, FNP, as discussed below, opined that

Plaintiff would not be capable of sustaining substantial gainful activity because of her chronic pain

and limitations. Because the ALJ failed to properly resolve this conflict in the medical record, it

was not reasonable for the ALJ to rely upon Dr. Leinenbach’s opinion as evidence of medical

improvement.

       As further justification for her finding that Plaintiff’s medical condition improved after

March 2017, the ALJ found that her symptoms improved using only conservative treatment. Tr.

777, 1090-91, 1106-41, 1205-17. A treatment’s effectiveness is relevant to determining the

severity of a claimant’s symptoms. 20 C.F.R. § 404.1529(c)(3)(iv), (v). Here, the ALJ contends

that Plaintiff told treating sources that her symptoms had improved. Tr. 778, 1049-53, 1090-91.

For example, Plaintiff was able to cease taking Fentanyl while “retaining significant

improvement.” Tr. 778, 1125-28, 1138-40, 1206-17. However, Plaintiff’s cessation of Fentanyl

was replaced with increased doses of Percocet around May 2017. Tr. 777. A treatment note from



Page 6 – OPINION AND ORDER
         Case 6:20-cv-00450-JR           Document 20       Filed 03/10/21      Page 7 of 12




February 27, 2017 reveals that Plaintiff’s “pain [was] becoming so debilitating that she is requiring

large doses of Fentanyl and Percocet [and] Flexeril and is sleeping about 16 hours a day.” Tr. 1094.

On March 6, 2017, Nurse Kernan found that Plaintiff’s pain, despite using Fentanyl, remained an

8 out of 10 on the pain intensity scale. Tr. 1090-91.

       The ALJ also found that Plaintiff was able to be consistently more active with exercise and

social activities and reasoned that this showed medical improvement. To support this contention,

however, the ALJ cited chart notes from February and May 2016, about a year prior to the date the

ALJ found Plaintiff no longer disabled. Tr. 734-36, 778. These activities show that, even while

conclusively disabled, Plaintiff was capable of performing some activities despite her severe

limitations; they do not constitute evidence of medical improvement after March 2017.

       The ALJ also found that Plaintiff reported sustained improvements in functioning after

March 1, 2017. The ALJ, however, does not identify any specific functioning that improved over

the course of the relevant period. The ALJ’s contention that objective findings after March 1, 2017

were largely limited to lumbar range of motion is at odds with multiple treatment notes after that

date indicating that Plaintiff’s gait was slow, stiff, irregular, and very restricted; that she had pain

with motion upon flexion, and pain radiating beyond her back; and that Plaintiff was “unable to

tolerate sitting or standing for periods of time and in fact can only sit in the exam chair for a few

minutes.” Tr. 1091, 1112, 1133, 1177, 1189-91. It was not reasonable to conclude from this record

that Plaintiff sustained significant improvements in functioning after March 2017.

       In sum, the ALJ’s finding of medical improvement as of March 2, 2017 was not supported

by substantial evidence in the record.




Page 7 – OPINION AND ORDER
         Case 6:20-cv-00450-JR         Document 20       Filed 03/10/21     Page 8 of 12




II.    Medical Opinion Evidence

       Plaintiff next argues that the ALJ improperly rejected the opinions of chiropractor Shane

Gofourth, D.C., and treating nurse Katheryn Kernan, FNP. “There are three types of medical

opinions in social security cases: those from treating physicians, examining physicians, and non-

examining physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009).

“Where a treating or examining physician’s opinion is contradicted by another doctor, the ‘[ALJ]

must determine credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ may only

reject a treating physician’s contradicted opinions by providing ‘specific and legitimate reasons

that are supported by substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir.

2014) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ

must do more than state conclusions. He must set forth his own interpretations and explain why

they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion

or assigns it little weight while doing nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing it with boilerplate language that

fails to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100

F.3d 1462, 1464 (9th Cir. 1996)).

       Dr. Gofourth was Plaintiff’s treating chiropractor. Dr. Gofourth opined that Plaintiff would

miss two to three days of work each week due to a flare up of her chronic back and neck pain. Tr.

779, 1148. The ALJ gave little weight to this opinion, noting that Dr. Gofourth did not offer



Page 8 – OPINION AND ORDER
         Case 6:20-cv-00450-JR         Document 20        Filed 03/10/21     Page 9 of 12




evidence to support his opinion other than noting Plaintiff experienced pain and spasms. The ALJ

may reject an opinion that is brief, conclusory, and inadequately supported by clinical findings.

Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Here, in the absence of clinical findings

to support Dr. Gofourth’s limitation that Plaintiff would be incapacitated two to three days per

week, the ALJ reasonably found that Plaintiff’s pain and spasms are not preclusive of substantial

gainful activities. Tr. 779. The ALJ therefore rejected Dr. Gofourth’s extreme limitation and

provided a legally sufficient justification for doing so. Thomas, 278 F.3d at 957.

       Plaintiff next contests the ALJ’s rejection of Nurse Kernan’s opinion. Ms. Kernan opined

that Plaintiff could not work and would miss more than two days of work per month due to her

medical conditions. Tr. 779, 1219. The ALJ rejected this opinion, stating that it was conclusory

and inconsistent with objective findings in the medical record. Inconsistency with the medical

record is a legally sufficient reason to reject a medical opinion. Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005). Here, the Commissioner argues that Ms. Kernan’s opinion conflicted with

the record evidence that Plaintiff’s condition greatly improved over time. However, as discussed

above, the overwhelming evidence of record suggests that Plaintiff’s pain and limitations

continued relatively unabated over the period at issue, and extensive treatment notes support Ms.

Kernan’s opinion. On this record, the ALJ’s rejection of Ms. Kernan’s opinion is not supported by

substantial evidence. Bayliss, 427 F.3d at 1218.

III.   Subjective Symptom Testimony

       Plaintiff next argues that the ALJ improperly rejected her subjective symptom testimony.

At the administrative hearing, Plaintiff testified that she was entirely incapable of working due to

her severe chronic back pain and spasms.




Page 9 – OPINION AND ORDER
        Case 6:20-cv-00450-JR          Document 20       Filed 03/10/21      Page 10 of 12




       The ALJ is required to provide specific, clear and convincing reasons for rejecting a

claimant’s testimony. Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Here, the ALJ

rejected Plaintiff’s testimony to the extent it conflicted with the second RFC and provided legally

sufficient reasons for doing so. Tr. 776-80. For example, the ALJ noted Plaintiff’s conditions

improved with treatment and were managed with conservative treatments like acupuncture. Tr.

778-80. A claimant’s amount of treatment is an important indicator of the intensity and persistence

of the claimant’s symptoms, and evidence of conservative treatment is “sufficient to discount a

claimant’s testimony regarding the severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 750-

51 (9th Cir. 2007); 20 C.F.R. § 404.1529(c)(3). Here, the Commissioner argues that Plaintiff’s

symptoms notably improved using acupuncture and that she reduced her use of medications,

reported sustained improvements in functioning with ongoing conservative treatment, and was

encouraged to engage in physical activity. Tr. 777, 1090-91, 1106-41, 1205-17. As discussed

above, however, the record contradicts the ALJ’s allegation of conservative treatment and

functional improvement after March 2, 2017. Further, in her rejection of Plaintiff’s testimony, the

ALJ cited to physical activities that occurred during Plaintiff’s period of adjudicated disability. On

this record, the ALJ’s rejection of Plaintiff’s subjective symptom testimony based on functional

improvement and conservative treatment was not supported by substantial evidence. 20 C.F.R. §

404.1529(c)(3).

IV.    Lay Witness Testimony

       Plaintiff next contends that the ALJ improperly rejected the lay testimony of her husband,

Lars S. Mr. S. indicated that Plaintiff had difficulty with travel and was unable to engage in

hunting, fishing, and equestrian activities as she previously did. Tr. 391-98, 445, 449-60, 464-65.

He also testified that Plaintiff was unable to complete household chores and needed help with



Page 10 – OPINION AND ORDER
        Case 6:20-cv-00450-JR         Document 20        Filed 03/10/21      Page 11 of 12




transfers and bathing. Mr. S. further testified that Plaintiff lays down and ices her back throughout

the day. Tr. 392-93, 885.

       The ALJ rejected this testimony. The ALJ may discount a lay witness opinion if she

provides germane reasons for doing so. Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Here,

part of Mr. S.’s testimony was contradicted by Plaintiff’s statement and presentation during

consultative examination with Dr. Leinenbach, where she averred that she is able to bathe

independently and occasionally drives and runs errands by herself. Tr. 1176. Conflict with the

medical evidence is a germane reason to reject a lay witness’s testimony. However, this conflict

does not support a wholesale rejection of the lay testimony that Plaintiff reclines and ices her back

throughout the day. Significantly, Plaintiff’s husband spends about six hours with her on workdays

and usually the entire day on weekends and is thus a probative source of evidence about Plaintiff’s

conditions and limitations. The ALJ failed to provide any germane reason for rejecting Mr. S.’s

testimony regarding Plaintiff’s need to recline throughout the day. She therefore erred in rejecting

the entirety of Mr. S.’s testimony. Dale, 823 F.3d at 943.

                                            REMAND

       Here, the ALJ’s comparison point decision that medical improvement occurred after

March 1, 2017 was not based upon substantial evidence. 20 C.F.R. § 416.994(b)(1). Further,

under the credit-as-true analysis articulated in Garrison v. Colvin, remand for further proceedings

is not appropriate because no outstanding issues remain which must be addressed before a

finding of disability can be made when the erroneously rejected evidence is credited as true. 759

F.3d 995, 1022 (9th Cir. 2014). The opinions of Nurse Kernan, Plaintiff, and Plaintiff’s husband,

when credited as true, support a finding of continued disability after March 2, 2017. Remand for

the immediate payment of benefits is therefore appropriate on this record.



Page 11 – OPINION AND ORDER
       Case 6:20-cv-00450-JR      Document 20      Filed 03/10/21   Page 12 of 12




                                     CONCLUSION

      For the reasons stated above, the Commissioner’s final decision is REVERSED and

REMANDED for the immediate payment of benefits, under sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.

      DATED this 10th day of March, 2021.



                                        /s/ Jolie A. Russo
                                ____________________________
                                          Jolie A. Russo
                                  United States Magistrate Judge




Page 12 – OPINION AND ORDER
